DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuko (JP 2008265324).
Yasuko discloses a liquid discharge apparatus comprising:
               a channel unit including a nozzle surface in which a nozzle is opened; an actuator configured to apply an energy for discharging a liquid from the nozzle (Abstract: The ink-jet recording device 10 having ink discharge parts for discharging ink); and
                             a controller,
                             wherein Ohnesorge number Oh is defined in the claim (page 2, line 10).
		µ: viscosity (mPa's) of the liquid; ρ: density (g/m3) of the liquid; σ: surface tension (mN/m) of the liquid; and D: diameter (µm) of the nozzle (Abstract), 
                             wherein the Ohnesorge number is in a range from 0.17 to 0.34 (Abstract: The Ohnesorge number is in the range 0.1 to 0.25), and
                             wherein the controller is configured to drive the actuator so that a velocity v of the liquid discharged from the nozzle is not more than 8 m/s (page 18, paragraph [0129]) (Beside, discovering an optimum value of a result effective variable involves only routine skill in the art and the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 (I)).
	Regarding to claims 2-5: wherein the density p is in a range from 0.9 g/m3 to 1.2 g/m3 (paragraph [0005]), wherein the viscosity is in a range from 4.0 mPas to 10.0 mPas (paragraphs [0116], [0127]), wherein the surface tension is not less than 30 mN/m (paragraphs [0116], [0048]; [0079]), and wherein the diameter D is in a range from 17 µm to 24 µm (page 20, paragraph [0136]). In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the values in the range as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). And inn the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 (I)).
				CONTAT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853